Case 4:19-cv-13280-MFL-EAS ECF No. 21, PageID.1196 Filed 03/19/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DESIREE SANDERS,

      Plaintiff,                                 Case No. 19-cv-13280
                                                 Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the order issued on this date, it is ORDERED and

ADJUDGED that Plaintiff’s Motion for Summary Judgment is GRANTED IN

PART, Defendant’s Motion for Summary Judgment is DENIED, and this action is

REMANDED to the Commissioner of Social Security for further administrative

proceedings.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: March 19, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 19, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764

                                       1
